EXHIBIT 32 CERTIFICATION OF CHEIF EXECUTIVE OFFICER AND CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Metabolic Research, Inc. (the “Company”) for the period ended,September 30, 2009, (the "Report"), we, Robert Bakker, Chief Executive Officer of the Company, and T.W. Owen, Chief Financial Officer of the Company, each hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of our knowledge and belief, that: 1. The Report fully complies with the requirements of Section 13(a)or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of the Company. Date:November 23, 2009 By: /s/ Robert Bakker Robert Bakker Chief Executive Officer Date:November 23, 2009 By: /s/ T.W. Owen T.W. Owen Chief Financial Officer This certification accompanies this Report on Form 10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
